Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because shaded drawings are not acceptable due to inconsistencies when printing patents. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  line 2 states “keyed tongue attach to”, but should state “keyed tongue attached to”.  Appropriate correction is required.
Claims 1, 6, 7 objected to because of the following informalities:  “non motorized” should be “non-motorized”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "said non-uniform shape".  There is insufficient antecedent basis for this limitation in the claim as this feature was part of an “or” clause in claim 1 and therefore was not distinctly claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goettker (US 7,007,967).
In re claim 1, Goettker discloses a device for attaching a non-motorized trailer to a vehicle, comprising: a keyed tongue (112) attached to a first half (12) of the device, an attachment means (18) for attaching said first half of said device to said vehicle, an opening (54) on a second half (56) of the device, wherein said opening is matched to said keyed tongue, a hitch pin (64) for inserting through said second half and said keyed tongue, at least one arm for attachment to said trailer, whereby said at least one arm is attached to said second half of said device, wherein said keyed tongue can be shaped 
In re claim 3, Goetther further discloses wherein said vehicle is a motorized vehicle (tow vehicle).  
In re claim 4, Goetther further discloses wherein said device includes three arms (24, 25, 26) for attachment to said trailer.  
In re claim 6, Goetther discloses a method for attaching a non-motorized trailer to a vehicle as discussed above with regard to claim 1, comprising the steps of attaching a keyed tongue to said trailer; attaching a paired tongue receiver to said vehicle; inserting said keyed tongue into said paired tongue receiver; and inserting a pin through said tongue receiver and said keyed tongue.  
In re claim 7, Goetther further discloses wherein said keyed tongue is a geometrical shape or a non-uniform shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goetther in view of Borkholder (US 2019/0329614).
. 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein said non-uniform shape of said keyed tongue can include irregular angles, slants, and spherical sides” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach trailer attachments of interest.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611            


/TONY H WINNER/Primary Examiner, Art Unit 3611